ORDER
This matter came before this court on December 9, 1993 pursuant to an order requiring the defendant to appear and to show cause why her appeal should not be summarily decided.
The defendant appeals a Family Court decision pending final judgment. After hearing the arguments of counsel and reviewing the memoranda submitted by the parties, it is the conclusion of this court that cause has not been shown. Based upon the testimony and evidence before the trial justice, we find his distribution of the marital assets just and fair. Wordell v. Wordell, 470 A.2d 666, 667 (R.I.1984). There was not an abuse of discretion.
The ruling of the trial justice is affirmed and the defendant’s appeal is denied and dismissed.